On Application for Rehearing.
PER CURIAM.
In a petition for rehearing appellants *154insist tbat we have erred in three distinct particulars; (1) In holding that under Comp. Laws Utah 1917, § 7649, quoted in the opinion, plaintiff was not required to accompany the claim presented to the administrator of the estate of Jensen, deceased, with a copy of the contract of March 3, 1919; (2) in holding that Comp. Laws Utah 1917, § 7653, does not require plaintiff to revive the pending action against the deceased within three months after rejection of the claim by the administrator; (3) in holding that the admission of the hearsay testimony of the witness Bennett was nonpreju-dieial error. Appellants have supported their petition with an able and exhaustive argument. ¥e have given the questions presented further careful consideration. After doing so we find no convincing reason for modifying or changing our former holdings.
■ We are especially referred to a Colorado case in which it is claimed that the opinion of the Colorado court is contrary to the views expressed by us relating to the necessity of accompanying the claim with a copy of the instrument upon which the claim is founded. Gilmore v. Bank, 21 Colo. App. 301, 121 Pac. 767. In that case the Colorado court was called upon to construe the following statute:
“The manner of exhibiting claims against estates shall be by filing in the county court the account or instrument of writing, or an exemplification of the record whereon such claim is founded.” Rev. St. 1908, § 7212.
It will be noted that the Colorado statute does not enumerate any particular class of claims or limit the claims founded upon instruments in writing to any particular class or character of claims. On the contrary our statute is:
“If the claim be founded on a bond, bill, note, or any other instrument, a copy of such instrument must accompany the claim.”
The Colorado statute is general, and includes all classes of claims founded upon written instruments. The Utah statute refers to a particular class or character of claims only. A different rule of, construction should therefore be applied in arriving at the intention of the Legislature when it adopted the enactment. The rule of construction that should govern in interpreting the provisions of our statute now *155under consideration was considered at tbe time the opinion of the court was written, although no specific reference is made thereto in the opinion. That rule of construction negatives both the contention contended for in the petition for rehearing and the arguments in the original brief. The rule referred to is stated in many eases and text-books, and is known as the rule of ejusdem generis. It is clearly stated by the Supreme Court of Indiana in State v. Jackson, 168 Ind. at page 389, 81 N. E. at page 64, in the following language :
“It is a well-settled principle that, where words of a particular or specific description in a statute are followed by general words, which are not so specific, the latter are to be construed as applicable to things of like character to those designated by the preceding specific words, unless there is a clear manifestation on the part of the Legislature of a contrary purpose.”
In the language used by the Legislature in enacting our statute there is no clear manifestation that things different from those specifically enumerated were intended to be included within the expression “any other instrument.” Neither can it be successfully claimed that the enumeration found in the statute is exhaustive of all the instruments of a like nature to notes, bills, or bonds. Neither does the language of the statute bring it within the other exceptions to the general rule that the instruments enumerated in the statute greatly differ one from each other. For a further discussion of these exceptions see the concurring opinion of Mr. Justice Thurman in State v. Davis, 55 Utah, 67, 68, 184 Pac. 161.
We see no reason for departing from the views expressed in the original opinion upon the other two questions presented in the petition for rehearing.
Petition for rehearing denied.